J-S25021-14



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                           Appellee

                      v.

LESTER LEON WILSON

                           Appellant                       No. 1132 MDA 2013


                    Appeal from the Order June 7, 2013
              In the Court of Common Pleas of Juniata County
            Criminal Division at No(s): CP-34-CR-0000104-2010


BEFORE: OTT, J., STABILE, J., and MUSMANNO, J.

CONCURRING MEMORANDUM BY OTT, J.:                    FILED FEBRUARY 11, 2016

      I agree with the majority that Wilson is not entitled to relief in this

matter. I write in concurrence to note that, in addition, I believe the trial

court improperly questioned the witness, B.W., an 11-year-old girl,

regarding her competency to testify and her understanding of the meaning

of the witness oath, in front of the jury.                See Commonwealth v.

Washington, 722 A.2d 643 (Pa. 1998) (per se rule against conducting

competency colloquy of a child in front of the jury). However, the certified

record demonstrates that the error was harmless in that the trial court never

vouched   for   nor    endorsed       any   aspect   of    B.W.’s   testimony.    See

Commonwealth v. Hutchinson,                 25 A.3d 277, 294-95   (Pa.     2011)

(harmless error in conducting colloquy before the jury where the trial court

did not vouch for or endorse child’s testimony).
J-S25021-14



     Judges Stabile and Musmanno join the concurring memorandum.




                                -2-